Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
receiving a plurality of influencers at a server should be receiving data pertaining to a plurality of influencers at a server.
parsing the data set should be parsing each data set. Appropriate correction is required. Regarding claim 1,



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s are rejected under 35 U.S.C. 103 as being unpatentable over Haaland (US 2018/0204243) combined with Hu (US 2018/0012153) and Chen (US2015/0317564).
Haaland discloses:
1. A non-transitory computer readable storage media having computer-executable instructions, when executed by a processor, performs a method for evaluating a reach of a social media influencer (“Embodiment 500 is one example of a method by which an influencer group may be generated. The process of embodiment 500 may be performed with or without human interaction, and in many cases, the process may be performed mostly by an automated computer system”, 0116), the instructions comprising:
receiving a plurality of influencers (reads on receiving data pertaining to a plurality of influencers) at a server (influencers are in groups of one or more and the size of the group is dynamic based on various factors; 228, 240, Fig. 2; “The manager of a group may be an influencer who may recruit other influencers in to a group, or may be a marketing manager or other advertising professional who may curate and manage the group. The group manager 230 may have mechanisms for adding and removing group members, and communicating with individual influencers or the entire group”, 0084; “When an advertiser wishes to reach a certain audience, a group of influencers may be created. The influencers may be selected to have reach into , wherein a data set is associated with each of the plurality of influencers (“Statistics or other information may be provided for individual influencers. Such information may include the influencer's name or handle, their followers, various demographic information about them and their followers, their expected cost for performance, as well as performance statistics. Performance statistics may include conversion rate, response rate, and other performance related statistics”, 0052; “A set of performance metrics 116 may be displayed for each group. The performance metrics 116 may reflect the past performance or estimated future performance of the group of influencers”, 0057; “comparisons and rankings for influencers within the group”, 0034); 
parsing the data set into quantitative data readable by a machine learning algorithm at the server (The data is subdivided as needed by influencer, influencer data such as profile data, area of marketing effectiveness, or performance data and/or by groups of 2 or more influencers, 0052, 0057 based on dynamic needs per marketing/advertiser, “When an advertiser wishes to ;
receiving, inputting, or both, a type of product or service at the server (e.g., 302, Fig. 3 or see Fig. 4 and respective disclosure; “An advertiser may list their demographic, and an advertising platform may search its influencers to find matches”, 0030);
classifying the type of product or service into at least one class of goods or services (campaigns can be a class of one or more products that need to be marketed, “Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system”, 0106;
 “In some cases, groups may be self-organizing, where a group member may recruit and manage other members. In other ; 
training a node using the machine learning algorithm using the date set as an input (does not specify training only discloses e.g., “A set of performance metrics 116 may be displayed for each group. The performance metrics 116 may reflect the past performance or estimated future performance of the group of influencers”, 0057; 
“Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system”, 0106;
see Hu for training); 
executing the machine learning algorithm to determine a score of each influencer for each class of goods or services (analyzing performances and ranking influences per class of product, “groups may be assembled automatically to meet a given demographic”, 0030; “comparisons and rankings for influencers .
Haaland fails to particularly call for the details of the computer algorithms used (“When the subject matter is embodied in the general context of computer-executable instructions, the embodiment may comprise program modules, executed by one or more systems, computers, or other devices. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Typically, the functionality of the program modules may be combined or distributed as desired in various embodiments”, 0044; “Embodiment 500 is one example of a method by which an influencer group may be generated. The process of embodiment 500 may be performed with or without human interaction, and in many cases, the process may be performed mostly by an automated computer system”, 0116) hence fails to call for training, machine learning
Hu teaches training a node (“the order snatching rate of the order recipient may be trained by a decision tree model”, 0234, 0196) a machine learning algorithm (“The decision tree classification and regression tree, ID3 (iterative dichotomiser 3), C4.5, Chi-squared automatic interaction detection (CHAID), decision stump, random forest, MARS, gradient boosting machine (GBM), etc.”, 0069; “The logistic regression model is widely used for binary classification problems”, 0178); classifying the type of product or service into at least one class of goods or services (“products may be classified using various classification methods. In some embodiments, the Internet products can be classified by bearer platform, which may include but is not limited to personal host products, Web products, mobile Internet products, commercial host platform products, built-in products, or the like, or any combination thereof. The mobile Internet product may be software, a program, or a system used in a mobile terminal”, 0069).
Chen teaches using artificial intelligence machine learning and scoring of influencers (“model for current influencers can include, in one embodiment, a machine learning based predictive model where influence scores of influencers in the knowledge base are used as ground truth to construct a predictive model. In one embodiment, influence scores are used to create a set of categories of influence scores”, 0020; “analysis can be done by either using rules developed by a subject matter expert (SME), or a machine learning based method or statistical based. Future influencers can also be categorized or ranked based on their influencer according to a future influencer score. The scoring of a plurality of future influencers can predict which of the future influencers' will be the most influential”, 0040).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is obvious to use AI/machine learning and/or training to classify data such as inputs, products, influencer data, or to score and/or rank influences because using current technology will make the computer programs more efficient and yield better results.

2. The method of claim 1, wherein the machine learning algorithm comprises random forest, and the method further comprises: constructing a training data set from the data sets associated with each influencer (“A set of performance metrics 116 may be displayed for each group. The performance metrics 116 may reflect the past performance or estimated future performance of the group of influencers”, 0057), wherein the training data set comprises results of previous campaigns in at least one of the class of goods or services; analyzing the training data set input into the server; generating a forest of decision trees based on the training data set; receiving additional influencers on to the server, wherein the additional influencers have respective data sets associated with them; executing the machine learning algorithm to determine a score of each additional influencer as it relates to each class of goods or services;  34prioritizing the influencers, additional influencers, or both, for each of the classes of goods or services that most are likely to have the highest influence in that class of goods or services.
 Prioritizing reads on e.g., ranking, analyzing performances and ranking influences per class of product, 0118;
“the influencer's followers and the influencer's performance history may be analyzed to find an appropriate influencer”, 0118;
“groups may be assembled automatically to meet a given demographic”, 0030; “comparisons and rankings for influencers within the group”, 0034; “each influencer's performance may be measured and the group performance may be the aggregated performance of each influencer. In other systems, tracking mechanisms may be deployed to measure performance of any member of a group and the individual influencer's performance may or may not be separately identified”, 0049; Statistics or other information may be provided for individual influencers. Such information may include the influencer's name or handle, their 
Hu teaches predictions and data analysis can be done using training and random forest decision trees: “the order snatching prediction may be divided into two stages containing offline training and online real-time computing. In the offline training stage, various feature data of the historical orders related features, such as driver related features and order related features may be extracted as the predictive variable. The order competing probability may be taken as the target variable. The prediction model may then be obtained by conducting the model training to the historical data.”, 0196; “the order snatching rate of the order recipient may be trained using the decision tree model”, 0202; 0212; “competition probability of a new order may be predicted by training the historical order transaction information”, 0216; “The decision tree model may be classification and regression tree, ID3 (iterative dichotomiser random forest, MARS, gradient boosting machine (GBM), etc.”, 0069).
Chen teaches using artificial intelligence machine learning and scoring of influencers (“model for current influencers can include, in one embodiment, a machine learning based predictive model where influence scores of influencers in the knowledge base are used as ground truth to construct a predictive model. In one embodiment, influence scores are used to create a set of categories of influence scores”, 0020; “analysis can be done by either using rules developed by a subject matter expert (SME), or a machine learning based method or statistical based. Future influencers can also be categorized or ranked based on their psychological profiles and personality traits. The ranking of a plurality of future influencers can be in an order of probability of being an influencer according to a future influencer score. The scoring of a plurality of future influencers can predict which of the future influencers' will be the most influential”, 0040).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and it is obvious to use AI/machine learning and/or training to classify data such as inputs, products, influencer data, or to score and/or rank influences because using current 

5. The method of claim 1, wherein classifying the goods or services (reads on marketing campaigns for specific products) into at least one of a plurality of classes comprises grouping businesses together with common-type products, services, or both, and generating sectors of classes (campaigns can be specific class or classes of products that need to me marketed to; 
“When an advertiser wishes to reach a certain audience, a group of influencers may be created. The influencers may be selected to have reach into specific demographics, and a group may be created that has complementary coverage into the target demographic”, 0025; 302, Fig. 3 or see Fig. 4 and respective disclosure; “An advertiser may list their demographic, and an advertising platform may search its influencers to find matches”, 0030; 
“Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the 
Hu teaches classifying (“the order snatching rate of the order recipient may be trained by a decision tree model”, 0234, 0196; “The decision tree model may be classification and regression tree, ID3 (iterative dichotomiser 3), C4.5, Chi-squared automatic interaction detection (CHAID), decision stump, random forest, MARS, gradient boosting machine (GBM), etc.”, 0069; “The logistic regression model is widely used for binary classification problems”, 0178); classifying the type of product or service into at least one class of goods or services (“products may be classified using various classification methods. In some embodiments, the Internet products can be classified by bearer platform, which may include but is not limited to personal host products, Web products, mobile Internet products, commercial host platform products, built-in products, or the like, or any combination thereof. The mobile Internet product may be software, a program, or a system used in a mobile terminal”, 0069).
 
8. The method of claim 1, further comprising: receiving a request from a third party at the server to place an influencer for its product or service, and to set up a campaign using the influencer, wherein the data from the campaign is stored on the server.
  (“The manager of a group may be an influencer who may recruit other influencers in to a group, or may be a marketing manager or other advertising professional who may curate and manage the group. The group manager 230 may have mechanisms for adding and removing group members, and communicating with individual influencers or the entire group”, 0084; “When an advertiser wishes to reach a certain audience, a group of influencers may be created. The influencers may be selected to have reach into specific demographics, and a group may be created that has complementary coverage into the target demographic”, 0025; see also, 302, Fig. 3 or see Fig. 4 and respective disclosure; “An advertiser may list their demographic, and an advertising platform may search its influencers to find matches”, 0030).

9. The method of claim 1, wherein the at least one node is a plurality of nodes that are self- tuning. (reads on using AI e.g., neural nets or deep learning for the purpose of dealing with marketing campaigns changing and influencer’s performance changing, “the influencer's followers and the influencer's performance history may be analyzed to find an appropriate influencer”, 0118;
rankings for influencers within the group”, 0034; “each influencer's performance may be measured and the group performance may be the aggregated performance of each influencer. In other systems, tracking mechanisms may be deployed to measure performance of any member of a group and the individual influencer's performance may or may not be separately identified”, 0049; Statistics or other information may be provided for individual influencers. Such information may include the influencer's name or handle, their followers, various demographic information about them and their followers, their expected cost for performance, as well as performance statistics. Performance statistics may include conversion rate, response rate, and other performance related statistics”, 0052;
Hu: “According to various algorithms, the machine learning algorithms may be regression algorithm-based learning, instance-based learning, formalized learning, decision tree learning, Bayesian learning, clustering algorithm-based learning, associated rule learning, neural network learning, deep learning, dimension reduction algorithm-based learning, etc. Specifically, the regression algorithm model may be ordinary least square, logistic regression, stepwise regression, multivariate adaptive regression splines, or locally estimated random forest, MARS, gradient boosting machine (GBM), etc.”, 0085).  

10. The method of claim 8, wherein once the campaign is complete, the campaign data is run through the machine learning algorithm to increase efficacy.
(reads on using AI e.g., neural nets or deep learning for the purpose of dealing with marketing campaigns changing and influencer’s performance changing, “the influencer's followers and the influencer's performance history may be analyzed to find an appropriate influencer”, 0118;
“groups may be assembled automatically to meet a given demographic”, 0030; “comparisons and rankings for influencers within the group”, 0034; “each influencer's performance may be measured and the group performance may be the aggregated performance of each influencer. In other systems, tracking mechanisms may be deployed to measure performance of any member 
Hu: “According to various algorithms, the machine learning algorithms may be regression algorithm-based learning, instance-based learning, formalized learning, decision tree learning, Bayesian learning, clustering algorithm-based learning, associated rule learning, neural network learning, deep learning, dimension reduction algorithm-based learning, etc. Specifically, the regression algorithm model may be ordinary least square, logistic regression, stepwise regression, multivariate adaptive regression splines, or locally estimated scatterplot smoothing. The instance-based model may be a k-nearest neighbor, learning vector quantization, self-organizing map, etc. The formalized model may be a RIDge regression, least absolute shrinkage and selection operator (LASSO), or elastic net. The decision tree model may be classification and regression tree, ID3 (iterative dichotomiser 3), C4.5, Chi-random forest, MARS, gradient boosting machine (GBM), etc.”, 0085). 
Hu teaches training a node (“the order snatching rate of the order recipient may be trained by a decision tree model”, 0234, 0196) a machine learning algorithm (“The decision tree model may be classification and regression tree, ID3 (iterative dichotomiser 3), C4.5, Chi-squared automatic interaction detection (CHAID), decision stump, random forest, MARS, gradient boosting machine (GBM), etc.”, 0069; “The logistic regression model is widely used for binary classification problems”, 0178); classifying the type of product or service into at least one class of goods or services (“products may be classified using various classification methods. In some embodiments, the Internet products can be classified by bearer platform, which may include but is not limited to personal host products, Web products, mobile Internet products, commercial host platform products, built-in products, or the like, or any combination thereof. The mobile Internet product may be software, a program, or a system used in a mobile terminal”, 0069).
Chen teaches using artificial intelligence machine learning and scoring of influencers (“model for current influencers can include, in one embodiment, a machine learning based predictive model where influence scores of influencers in the knowledge influence scores are used to create a set of categories of influence scores”, 0020; “analysis can be done by either using rules developed by a subject matter expert (SME), or a machine learning based method or statistical based. Future influencers can also be categorized or ranked based on their psychological profiles and personality traits. The ranking of a plurality of future influencers can be in an order of probability of being an influencer according to a future influencer score. The scoring of a plurality of future influencers can predict which of the future influencers' will be the most influential”, 0040).

Allowable Subject Matter
Claims 3-4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iyer (US 2016/0196561) teaches classifying user based on products (0135).
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/DAVID R VINCENT/     Primary Examiner, Art Unit 2123